

 S25 ENR: To ensure that the reduced annual cost-of-living adjustment to the retired pay of members and former members of the Armed Forces under the age of 62 required by the Bipartisan Budget Act of 2013 will not apply to members or former members who first became members prior to January 1, 2014, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 25IN THE SENATE OF THE UNITED
		  STATESAN ACTTo ensure that the reduced annual cost-of-living adjustment to the retired pay of members and
			 former members of the Armed Forces under the age of 62 required by the
			 Bipartisan Budget Act of 2013 will not apply to members or former members
			 who first became members prior to January 1, 2014, and for other purposes.1.Extension of direct spending reduction for fiscal year 2024Paragraph (6)(B) of section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985
			 (2 U.S.C. 901a) is amended by striking and for fiscal year 2023 and by inserting , for fiscal year 2023, and for fiscal year 2024.2. Inapplicability of reduced annual adjustment of retired pay for members of the Armed Forces under
			 the age of 62 under the Bipartisan Budget Act of 2013 who first became
			 members prior to January 1, 2014(a)In generalSection 1401a(b)(4) of title 10, United States Code, as added by section 403(a) of the Bipartisan
			 Budget Act of 2013 (Public Law 113–67) and amended by section 10001 of the
			 Department of Defense Appropriations Act, 2014 (Public Law 113–76), is
			 amended by adding at the end the following new subparagraph:(G)Members coveredThis paragraph applies to a member or former member of an armed force who first became a member of
			 a uniformed service on or after January 1, 2014..(b)Effective dateThe amendment made by subsection (a) shall take effect on December 1, 2015, immediately after the
			 coming into effect of section 403 of the Bipartisan Budget Act of 2013 and
			 the amendments made by that section.3.Transitional Fund for Sustainable Growth Rate (SGR) ReformSection 1898 of the Social Security Act (42 U.S.C. 1395iii) is amended—(1)by amending the heading to read as follows: transitional fund for sustainable growth rate (SGR) reform;(2)by amending subsection (a) to read as follows:(a)EstablishmentThe Secretary shall establish under this title a Transitional Fund for Sustainable Growth Rate
			 (SGR) Reform (in this section referred to as the Fund) which shall be available to the Secretary to provide funds to pay for physicians’ services under
			 part B to supplement the conversion factor under section 1848(d) for 2017
			 if the conversion factor for 2017 is less than conversion factor for 2013.;(3)in subsection (b)(1), by striking during— and all that follows and inserting during or after 2017, $2,300,000,000.; and(4)in subsection (b)(2), by striking from the Federal and all that follows and inserting from the Federal Supplementary Medical Insurance Trust Fund..Speaker of the House of RepresentativesVice President of the United States and President of the Senate